Citation Nr: 0002696	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  97-17 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for claimed impairment 
of pulmonary function as a residual of a pneumothorax.  

2.  Entitlement to service connection for claimed 
hypertension.  

3.  Entitlement to service connection for a claimed 
disability manifested by infrascapular pain.  

4.  Entitlement to service connection for claimed chronic 
fatigue syndrome.  



REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a May 1996 rating decision of the RO.  



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran currently suffers from disability manifested by 
impairment of pulmonary function as a residual of a 
pneumothorax or other disease or injury which was incurred in 
or aggravated by service.  

2.  The veteran's claims of service connection for 
infrascapular pain and hypertension are plausible and capable 
of substantiation.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for disability manifested by 
impairment of pulmonary function as a residual of a 
pneumothorax.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.303 (1999).  

2.  Well-grounded claims of service connection for 
infrascapular pain and hypertension have been presented.  
38 U.S.C.A. § 5107(a) (West 1991).  

(The issue of service connection for chronic fatigue syndrome 
is discussed in the Remand portion of this document.)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (Court) 
has further defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If the disorder is a chronic disease, 
service connection may be granted if manifest to a degree of 
10 percent within the presumptive period; the presumptive 
period for hypertension is one year.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (1999).  


I.  Impairment of pulmonary function as a residual of a 
pneumothorax

The veteran contends that he suffers from disability 
manifested by impairment of pulmonary function as a residual 
of a pneumothorax which was incurred in service.  At a 
hearing at the RO in October 1997, the veteran complained of 
shortness of breath and an aching chest pain which he felt 
were related to the pneumothorax suffered in service.  

A careful review of the veteran's service medical records 
shows that, in May 1977, the veteran suffered a spontaneous 
left-sided pneumothorax which was treated with a chest tube.  
Although there are several instances in the medical records 
where the veteran presented for treatment of complaints which 
he described as being similar to those he experienced with 
the spontaneous pneumothorax, no definitive recurrences of 
the pneumothorax were established.  

Following the veteran's discharge from service, he was 
afforded a VA examination for non-tuberculous diseases and 
injuries of the respiratory system in March 1996.  
At that time, he presented with persistent, sharp left-sided 
chest pains and intermittent dyspnea.  The final diagnosis 
was that of history of spontaneous pneumothorax; lung 
function normal at present.  

The veteran was afforded another VA examination for 
respiratory conditions in November 1997.  At that time, the 
veteran denied any pulmonary symptoms, except for mild 
progressive dyspnea with exertion.  He also complained of 
intermittent left chest wall pain, sharp in character and 
relieved without medication.  The physical examination showed 
the veteran to have normal breath sounds without wheezing.  
He also noted to exhibit evidence of severe anxiety.  His 
cardiac and pulmonary workup failed to show any definite 
cause for his dyspnea; however, his severe anxiety was 
certainly a factor.  The final diagnoses included:  status 
post spontaneous pneumothorax, treated and resolved; anxiety 
neurosis; and, atypical chest wall pain.  

The veteran has submitted no competent evidence to support 
his lay assertions that he currently suffers from residual 
lung disability attributable to the spontaneous pneumothorax 
suffered in service; he is not, as a lay person, competent to 
offer an opinion as to questions of medical diagnosis or 
causation presented in this case.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In the absence of medical evidence that the veteran suffers 
from impairment of pulmonary function as a residual of a 
pneumothorax or other disease or injury which was incurred in 
or aggravated by service, the Board must conclude that the 
veteran has failed to meet his initial burden of producing 
evidence of a well-grounded claim of service connection.  

If a well-grounded claim has not been submitted, VA does not 
have a statutory duty to assist the veteran in developing 
facts pertinent to his claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a veteran of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he suffers from 
impairment of pulmonary function as a residual of a 
pneumothorax or other disease or injury which was incurred in 
or aggravated by service.  By this decision, the Board is 
informing the veteran of the evidence necessary to make his 
claim as set forth above well grounded.  


II.  Hypertension

The veteran contends that the onset of his hypertension 
occurred prior to his retirement from active service and that 
it was manifest to a degree of 10 percent or more within the 
year following his discharge. 

The veteran testified at the hearing at the RO that, as of 
the date of the hearing in October 1997, he was being treated 
for borderline high blood pressure at the West Haven VA 
Medical Center.  According to the veteran, his blood pressure 
had been holding at 140/92 for about a year.  The veteran's 
wife testified that, while he was in service, the veteran was 
placed on a medication designed to treat tremors, as well as 
control his blood pressure, but that this medication was 
later halted.  The veteran's current complaints included 
light-headedness and dizziness to the extent that it was 
affecting his concentration at school.  

The veteran initially underwent a VA examination for 
hypertension in April 1996.  It was specifically noted that 
the claims file was not available to evaluate whether there 
was a history of elevated blood pressure readings.  At the 
time of the examination, the veteran's blood pressure was 
within normal limits.  The examining physician further 
surmised that, in the past, the veteran's elevated blood 
pressure readings might have been secondary to his periods of 
anxiety.  

VA outpatient treatment reports submitted in support of the 
veteran's claim show that, in August 1996, the veteran was 
diagnosed as suffering from hypertension.  A diagnosis of 
borderline hypertension was confirmed by VA examination 
conducted in November 1997.  

The Board notes the diagnosis of hypertension within the one 
year presumptive period following the veteran's discharge 
from service; however, there is no indication in the claims 
file that the veteran's condition was manifested to a degree 
of 10 percent within that time period.  In light of the above 
evidence, however, the Board finds that the veteran's claim 
of service connection for hypertension is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Court 
has held that the duty to assist the claimant in obtaining 
and developing facts and evidence to support his claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

It also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

Hence, the veteran should be afforded a VA examination in 
order to determine the nature and etiology of his 
hypertension.  All pertinent treatment records also should be 
obtained for review.  


III.  Infrascapular pain

The veteran contends that he suffers from infrascapular pain 
which is related to his military service.  The veteran 
described the pain as extending from the back of his left 
shoulder up the side of his neck to behind the ear.  

A review of the veteran's service medical records shows that 
in April 1993, the veteran was treated for complaints of left 
infrascapular pain, worse with deep inspiration.  This pain 
was attributed to a probable muscle strain.  

The veteran was afforded a VA examination for the purpose of 
determining a cause and diagnosis for his infrascapular pain 
in January 1998.  At that time, the veteran presented with 
complaints of pain in his left posterior medial scapula 
dating back to 1993.  The veteran described the pain as being 
located along the medial border of his shoulder wing on the 
left side.  The pain was also noted to be associated with a 
significant sensation of shortness of breath, as well as 
fatigue and flu-like symptoms.  According to the examining 
physician, the only orthopedic cause for the veteran's 
symptoms would be the possibility of a herniated disc in his 
cervical spine.  The physician opined, however, that that was 
not his clinical belief; rather, he focused on a pleuritic-
type condition, perhaps caused by scarring secondary to his 
pneumothorax, as a potential cause.  He further noted that, 
if the MRI of the veteran's cervical spine which was ordered 
in conjunction with the examination was negative, he would 
find it unlikely that there was an orthopedic explanation for 
the veteran's problems and would look for a pleuritic source.  
The results of this MRI are not of record; however, cervical 
spine x-ray studies conducted in January 1998 revealed mild 
degenerative changes with neural foraminal narrowing on the 
left at C3-4, C4-5 and C5-6.  

In light of the above evidence, the Board finds that the 
veteran's claim of service connection for infrascapular pain 
is plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Court has held that the duty to assist the 
claimant in obtaining and developing facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

It also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

Hence, the veteran should be afforded a VA examination in 
order to determine the nature and etiology of his 
infrascapular pain.  All pertinent treatment records also 
should be obtained for review.  


ORDER

Service connection for impairment of pulmonary function as a 
residual of a pneumothorax is denied, as a well-grounded 
claim has not been presented.  

As well-grounded claims of service connection for 
hypertension and infrascapular pain have been submitted, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  



REMAND

As noted hereinabove, when a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  In light of the above 
evidence, the veteran should be afforded VA examinations to 
determine the nature and likely etiology of his hypertension 
and infrascapular pain.  In addition, all pertinent treatment 
records should be obtained for review.  

With regard to the veteran's claim of entitlement to service 
connection for chronic fatigue syndrome, in Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995), the Court held that even 
prior to the submission of a well grounded claim triggering 
the duty to assist under 38 U.S.C.A. § 5107(a), the VA has an 
obligation under 38 U.S.C.A. §§ 5103(a) and 7722 to advise 
the appellant of the evidence necessary to complete his 
application for benefits.  In this case, the veteran is 
hereby notified that preliminary review indicates that the 
"evidence necessary to complete the application" is medical 
evidence that he suffers from chronic fatigue syndrome which 
was incurred in or aggravated by service.  

Accordingly, this case must be REMANDED to the RO for the 
following action.  

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
the claimed hypertension, infrascapular 
pain and chronic fatigue syndrome since 
service.  He should also be asked to 
submit any medical evidence which tends 
to support his position that he suffers 
from hypertension, infrascapular pain, 
and chronic fatigue syndrome due to 
disease or injury which was incurred in 
or aggravated by service.  After securing 
the necessary release, the RO should 
attempt to obtain copies of all records 
from the identified treatment sources.  
Any documents received by the RO should 
be associated with the claims folder.  

2.  The RO should schedule the veteran 
for VA examinations in order to determine 
the current extent and likely etiology of 
the claimed hypertension and 
infrascapular pain disorder.  All 
indicated testing should be accomplished, 
and the claims folder should be reviewed 
by the examiner prior to the examination.  
The examiners should elicit from the 
veteran and record a full medical history 
and should report detailed clinical 
findings in connection with their 
evaluations.  Based on his/her review of 
the case, it is requested that the 
examiners express an opinion as to the 
likelihood that the veteran is suffering 
from hypertension or disability 
manifested by infrascapular pain due to 
disease or injury in service.  The 
opinion should be stated in terms of 
probability rather than possibility.  The 
examination report should reflect review 
of pertinent material in the claims 
folder and include the factors upon which 
the opinion is based.  

3.  After the development requested 
hereinabove has been completed, the RO 
should undertake to review the veteran's 
claims.  If it is determined that the 
claim of entitlement to service 
connection for chronic fatigue syndrome 
is well grounded, the RO should undertake 
all appropriate development, including 
affording the veteran a VA medical 
examination.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



